Citation Nr: 0623949	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-31 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
bilateral hearing loss is related to noise exposure in 
service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   In light of the 
favorable decision contained herein, that is, the granting of 
the claim, it is clear that sufficient evidence was developed 
in this case in this respect.  To the extent that there may 
be any deficiency of notice or assistance, the Board finds 
that there is no prejudice to the veteran in proceeding with 
his claim given the favorable nature of the Board's decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 (2005) need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  In other words, § 3.385 does not necessarily 
preclude service connection for hearing loss that first meets 
the regulation's requirements after service.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
disability must show that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110 and 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2005); Hensley, 5 Vet. App. at 159-60.  If medical 
evidence sufficiently demonstrates a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service and the requirements of 38 
U.S.C.A. §§ 1110 (West 2002) are satisfied.  Hensley, 5 Vet. 
App. at 160.  Furthermore, claims for service connection must 
be considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a) (2005).  

The evidence shows that the veteran presently has bilateral 
hearing loss.  The veteran's service medical records, 
however, were apparently lost in the 1973 fire at the 
National Personnel Records Center and, thus, there is no 
separation examination available for review.  Service 
personnel records that the veteran submitted, however, show 
that he was a pilot, an aircraft observer (flight engineer), 
and a flight instructor during his period of service.  His 
separation paperwork shows that he piloted two-engine 
aircraft for a total of 1000 hours, he operated engine 
control panels on large multi-engine airplanes, and he spent 
many hours in the air mostly in AT-10s while he was a flight 
instructor.  The veteran testified that he spent many hours 
(often eight hours plus a day) in or around Beech AT-10s and 
Curtiss AT-9s, which were open propeller airplanes, without 
any ear protection.  The veteran said that he noticed a 
slight decrease in his hearing during his period of service, 
but never raised the issue at that time.  He said after 
service that he was employed in sales and marketing for two 
companies during which he did not have any excessive noise 
exposure.  He also denied any recreational noise exposure.  
He also testified that he probably first sought treatment in 
the 1960s or 1970s and bought his first pair of hearing aids 
at that time, which he used until 2003 when he received a new 
pair from VA.  

In support of his claim, the veteran submitted a statement 
from his wife in October 2003.  She said that for their 20 
plus years of marriage the veteran has always been hard of 
hearing and that about 10 to 15 years earlier, she convinced 
him to buy hearing aids.  She also stated that the veteran 
told her that his hearing problems were caused from engine 
noise while he was a flight instructor in the service.  

The medical evidence shows that veteran was seen by a private 
medical provider in March 2003.  The first exam was done on 
March 14, 2003 and showed the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
55
70
LEFT
30
45
60
60
65



A second test was performed on March 25, 2003.  This test 
showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45

55
LEFT
30
45
55

60

The veteran submitted in support of his claim statements from 
this private audiologist who performed the above tests.  Her 
letters state that results of the testing show a moderate, 
bilateral symmetric sensorineural hearing loss.  She states 
that "it is apparent that this individual's current hearing 
loss is as likely as not a result of exposure to a high noise 
environment while on active duty with the United States 
Army."  

The veteran was seen at the VA Medical Center in June 2003 
and audiometric testing results showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
55
75
LEFT
40
45
55
65
65

Speech audiometry revealed speech recognition thresholds of 
42 in the right ear and of 40 in the left ear with 100 
percent word recognition bilaterally.

The veteran underwent a VA examination in September 2003.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
55
65
LEFT
35
45
60
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
After reviewing all the results of the audiometric tests of 
record, the VA examiner opined that the veteran's current 
hearing loss is less likely than not related to military 
service but is more likely than not due to presbycusis or 
some other etiology.  The examiner stated that the reason for 
this opinion is that a typical hearing loss due to exposure 
to hazardous levels of noise reveals a hearing loss greater 
in the higher frequencies from 2000 to 8000 hertz but the 
veteran's hearing loss is essentially flat encompassing all 
treated frequencies from 250 to 8000 hertz in the right ear 
and gradually sloping at 250 to 8000 hertz in the left ear, 
and thus is not indicative of noise related hearing loss.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).

The Board finds that the evidence is in equipoise.  There are 
two equally qualified medical professionals with opposing 
opinions as to the etiology of the veteran's hearing loss.  
Although the VA examiner provides a logical reason for his 
opinion, the evidence of in-service noise exposure, lack of 
post-service noise exposure, the veteran's testimony and his 
wife's statement give additional credence to the private 
audiologist's opinion, thereby placing the evidence in 
equipoise.  

Thus, finding the evidence to be in equipoise, the benefit of 
the doubt is given to the veteran, and service connection for 
bilateral hearing loss is granted.




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


